Citation Nr: 1822054	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-operative, pes valgus, left foot (claimed as left foot condition). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  





INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1973 to September 1975.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is required to ensure there is a complete record upon which to decide the Veteran's claim, so that she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R.  § 3.159(c) (2017).

In her November 2012 Notice of Disagreement, the Veteran explained that she receives all of her treatment for her foot condition at the Kansas City VA Medical Center and she requested that VA obtain those records.  Two years later, in her September 2014 Form 9, the Veteran reiterated this and explained that those treatment records should contain information sufficient to reopen her claim.  Nevertheless, a review of the record indicates that VA has not obtained those records.  

Any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in a veteran's claims folder, are in VA's constructive possession and, thus, VA has a duty to obtain them and consider them prior to rendering a decision on a claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159 (c)(2); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  Accordingly, a remand is necessary to obtain the outstanding VA treatment records. 

Furthermore, in a February 2012 letter, the Veteran's representative set out the Veteran's assertions regarding treatment during service and included a notation stating:  "The following documents are submitted for your consideration: See attached list."  However, no additional documents follow.  On remand, the Veteran should be given an opportunity to submit additional evidence in support of her claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA records pertaining to the Veteran's treatment for a left foot condition.  The evidence obtained, if any, should be associated with the claims file.

2.  Inform the Veteran that the attachments to her February 2012 letter was not received.  Give her an additional opportunity to submit the attachments, and/or identify any outstanding pertinent evidence that has not already been associated with the claims file.  Then, attempt to obtain those records if the Veteran provides the appropriate authorization, and associate the records with the claims file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and attempts to acquire those records should be documented in the claims file.  The Veteran may choose to submit any additional records herself.

3.  To help avoid future remand, ensure that all requested actions have been accomplished, to the extent possible, in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim.  If any benefit sought in connection with the remanded claim is denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



